Order entered September 16, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00982-CV

                 JOHNNY AGUINAGA, ET AL., Appellants

                                        V.

       JAT PROJECTS HOLDINGS TEXAS, LLC, ET AL., Appellees

              On Appeal from the 193rd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-20-10069

                                   ORDER

      Before the Court is appellees’ September 15, 2021 unopposed motion for an

extension of time to file their brief on the merits. We GRANT the motion and

extend the time to October 18, 2021.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE